Citation Nr: 1437754	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for acid reflux.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Robert Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions dated in March 2010 and September 2010.  In November 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  At the hearing, the question of whether the Veteran wished to file a motion for clear and unmistakable error (CUE) in the November 2008 Board decision denying service connection for bilateral hearing loss was discussed.  The procedure for filing a motion was reviewed, but the file does not reflect that the Veteran (or his attorney) has filed a CUE motion.

In a supplemental statement of the case dated in September 2012, the RO included issues regarding service connection for right and left knee disabilities, and hypertension.  However, in his May 2011 substantive appeal, the Veteran stated that he was NOT appealing the left knee, right knee, and hypertension issues.  He also made no attempt to discuss the issues at his hearing.  Therefore, the issues are not properly on appeal, and the matter is referred to the AOJ for corrective action.  

All issues except the application to reopen the claim for service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the November 2008 Board decision denying service connection for bilateral hearing loss does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.  

2.  Evidence received since the November 2008 Board decision denying service connection for an acquired psychiatric disability includes evidence of a stressor; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

In a letter dated in February 2010, the Veteran was notified of the information necessary to substantiate his application to reopen the previously denied claims for service connection for bilateral hearing loss and PTSD, and of his and VA's respective obligations for obtaining specified different types of evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  This letter further explained the bases for the previous denials of the claim, and that new and material evidence had to relate to those factors.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  In addition, the letter provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify has been more than satisfied.  Indeed, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   

With respect to the duty to assist, service treatment and personnel records have been obtained.  VA records have been obtained, as have identified private records.  A VA examination is not warranted because, in connection with a claim to reopen, VA does not have a duty to obtain a medical opinion if the claim is not reopened.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).    

The Veteran also testified at a Travel Board hearing in November 2012.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  Here, the undersigned VLJ discussed the elements required for the Veteran's claims, and elicited additional information concerning his relevant medical history.    The testimony and argument of the Veteran and his attorney convey that they had actual knowledge of what was required to reopen the claims.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2013).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Bilateral Hearing Loss

Entitlement to service connection for bilateral hearing loss was denied by the Board in a decision dated in August 2008.  Reconsideration of that decision was denied by the Board in April 2009, and the Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the August 2008 decision remains final.  38 U.S.C.A. § 7104. 

A bilateral hearing loss was noted on the September 1966 induction examination, and, accordingly, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.  However, if a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).


A pre-existing injury or disease is said to have been aggravated during active service if it underwent a permanent increase in disability beyond the natural progress of the disease or injury.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The burden of proof lies with the claimant to show that the disability increased in severity during service.  Id. at 174.  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression. Id.   

The Board denied the claim in August 2008 on the basis that pre-existing bilateral hearing loss was not aggravated during service.  Evidence of record at that time included service treatment records, personnel records, a March 1985 VA examination report.  VA outpatient records dated from August 2005 to June 2008; the report of a July 2006 VA audiology examination; treatment records at a private clinic dated from April 2002 to December 2004; an August 1989 private hospital admission report; several personal statements from the veteran, and transcripts of his testimony at a September 2007 RO hearing, and August 2008 Travel Board hearing. 

The additional evidence received and added to the record since the Board decision includes a transcript of testimony presented at the November 2012 Travel Board hearing, medical articles concerning the causes and nature of noise-induced hearing loss, and medical evidence showing that the Veteran continues to have bilateral hearing loss.  

The prior decision contained a detailed recitation of the service audiogram results.  Briefly, the entrance examination showed a hearing loss meeting the criteria of 38 C.F.R. § 3.385 in both ears.  Two audiograms were obtained in connection with the separation examination, the first of which showed hearing which failed to meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, and a repeat audiogram, which showed hearing worse than on the entrance examination.  The separation examination report of August 1968 indicated "hearing loss secondary to artillery."  It was noted that no old audiograms were available.  A November 1976 examination for purpose of enlistment in the Ready Reserve indicated a history of hearing loss since childhood. Audiological testing showed thresholds improved over those shown in 1966.  Subsequent tests showed hearing loss.  

Although in a VA outpatient consultation in February 2006, the audiologist opined that it was as likely as not that hearing loss was a result of noise exposure in service, the audiologist did not have other records.  That same audiologist conducted a VA audiological examination in July 2006; at that time, the examiner had the claims file for review, and concluded that it was unlikely that the hearing loss was due to noise exposure while in service.  The examiner noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift, which disappeared and 16 to 48 hours after exposure to loud noise.  Continuous exposure to loud noise could damage the structure of the hair cells, resulting in hearing loss.  If the hearing did not recover completely from a temporary threshold shift, a permanent hearing loss would exist.  Since the damage was done when exposed to noise, and normal audiogram, subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.

The Board concluded service treatment records did not reveal symptomatology that demonstrated an increase in severity, but that even assuming it did, the November 1976 audiogram and the explanation in the July 2006 VA examination were sufficient to constitute clear and unmistakable evidence against aggravation.  

It is argued that the articles submitted since the last decision state that once a hearing loss occurred, it does not improve.  However, the article addressing this factor actually states, as did the examiner, and indeed in much the same language, that a temporary threshold shift can occur.  The Veteran's testimony merely reiterated his earlier argument.  Hence, the arguments are not new.  In sum, the evidence received since the 2008 Board decision does not add anything to the evidence considered in that decision, with respect to aggravation of a pre-existing bilateral hearing loss disorder.  




Acquired Psychiatric Disability to include PTSD 

Entitlement to service connection for PTSD was also denied by the Board in August 2008, and reconsideration of that decision was denied in April 2009.  Accordingly, that decision is final.  

Based on service treatment and personnel records, stressor statements from the Veteran, and VA and private treatment records and evaluations, the Board denied the claim in August 2008 on the grounds that the weight of the evidence established that he did not have PTSD, and although he was diagnosed as having an anxiety disorder, there was no competent evidence indicating that it was related to service. 

Evidence received since that decision includes treatment records showing an ongoing diagnosis of PTSD, including from at least one provider who changed his diagnosis to include PTSD.  Additionally, verification of the death of an individual the Veteran claims as a close friend (who was in Vietnam while the Veteran was also in Vietnam) has been received, and the Veteran claims this event as a stressor.  This evidence is sufficient to meet the low threshold for new and material evidence.  Based on these factors, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened with the submission of new and material evidence.   38 C.F.R. § 3.156 . 


ORDER

The application to reopen a claim for service connection for bilateral hearing loss on the basis of new and material evidence is denied. 

The application to reopen a claim for service connection for acquired psychiatric disability, to include PTSD, on the basis of new and material evidence is granted.




REMAND

The claim for service connection for PTSD has been reopened.  In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128 (1997).

Although the Board finds that the evidence is adequate to reopen the claim, there is insufficient evidence to grant the benefit, and further development is indicated.  In this regard, there are a number of comprehensive, detailed VA examinations on file, which result in the conclusion that the Veteran does not have PTSD related to any in-service stressors.  Moreover, a grant of service connection requires the diagnosis of PTSD to meet the criteria set forth in the DSM-IV.  In general, the VA examinations which did not find PTSD to be present have been more comprehensive in their assessment of the DSM-IV criteria.  As indicated in the examination reports, one of the major stumbling blocks to an accurate assessment of the Veteran's psychiatric disability picture involves his credibility.  Many of his claimed stressors appear, at best, highly exaggerated.  The numerous stressors that he has claimed reportedly took place in many different locations within Vietnam, ranging from Camp Evans to Saigon, which are separated by a distance of between 500 and 600 miles, according to the map submitted by the Veteran.  His occupational specialty was clerk typist, yet he claims, for example, to have been sent on numerous secret missions, to have been in charge of four guard towers during an attack, and to have been personally requested to act as a "liaison" for General Westmoreland, a position he states that he declined.  Personal interviews as well as psychological testing have attributed his unlikely stressors and symptoms to malingering and/or personality disorder traits.  As indicated by more than one examiner, these factors make an assessment of actual stressors and symptoms extremely difficult.  

Nevertheless, there is evidence indicating that his base was likely exposed to rocket and mortar attacks.  In addition, the Veteran submitted evidence concerning a soldier who was killed by hostile fragment wounds in March 1968, while the Veteran was in Vietnam.  This soldier was in the 1st Cavalry Division, and assigned to the 15th Administrative Company, as was the Veteran, and he was a personnel specialist, while the Veteran was a clerk typist.  Although there is no corroboration that the Veteran actually knew this soldier, if nothing else, this is evidence that an individual serving in an administrative capacity in the Veteran's company at that time-during the Tet Offensive and various Counteroffensives-was potentially subject to attack.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court held that a veteran need not corroborate his actual physical proximity to (or firsthand experience with) and personal participation in rocket attacks while stationed in Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).  In Pentecost, the veteran submitted unit records placing his unit at the site of the rocket attacks, while in, Suozzi, the veteran submitted radio logs of transcripts describing the stressful events involving his unit.  Thus, the Board finds that the stressor of exposure to attacks by weapons such as mortar and rockets has been sufficiently verified, to include his presumed contemporaneous awareness of the death of fellow member of his company.  

In the alternative, the events may have resulted in a fear of hostile military or terrorist activity.  In such cases, if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013); see National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 669 F.3d 1340, 1344 (2012).  

Given these factors, updated treatment records should be obtained, and the Veteran should be afforded a VA examination.  The Veteran is advised to be candid in the examination and any other needed studies or tests, as a plethora of claimed stressors or symptoms is not likely to strengthen his case; instead, such excess is more likely to result in any legitimate stressors or symptoms being masked.  This can be seen in the frustration expressed by VA examiners who have attempted to discover genuine symptoms underlying the somewhat grandiose assertions of the Veteran.   

The Veteran maintains that his claimed sleep disorder, acid reflux, and erectile dysfunction are were caused or aggravated by his PTSD.  He similarly argues that his PTSD is the primary cause of his unemployment.  As such, the issues of service connection for a sleep disorder, whether there is new and material evidence to reopen claims of service connection for erectile dysfunction and acid reflux, and TDIU are inextricably intertwined with the issue of service connection for PTSD. Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).  The agency of original jurisdiction (AOJ) should defer adjudicating these claims until after the PTSD claim is adjudicated and conduct any development deemed necessary, specifically obtaining pertinent medical evidence and opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from February 2013 to date.

2.  Then, the Veteran shall be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder that may exist, such as PTSD or depression.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  

Based on a review of the claims folder, examination of the Veteran, any needed studies or tests, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's PTSD is the result of any in-service event.  In this regard, note that the Board has accepted the stressor of being subjected to mortar and rocket fire, as exemplified by the verified death of a member of his administrative company by means of hostile action.

In doing so, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For the purposes of this paragraph, "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a thread to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is as likely as not that the psychiatric disorder had its onset in service or is otherwise etiologically related to his active service, to include the in-service stressor discussed above.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question, or that the Veteran has failed to cooperate in providing credible information.  

3.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. If not, the appropriate corrective action must be undertaken.

4.  After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for PTSD based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim is granted, the claims for service connection for erectile dysfunction, acid reflux, a sleep disorder, and for a TDIU rating should be reviewed.  

If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


